668 S.E.2d 902 (2008)
STATE
v.
Randy Lee SELLARS.
No. 547A05-2.
Supreme Court of North Carolina.
November 13, 2008.
Jarvis John Edgerton, IV, for Randy Lee Sellars.
Hilda Burnett-Baker, Assistant Attorney General, Robert F. Johnson, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 10th day of November 2008 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 17th day of December 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 13th day of November 2008."